Citation Nr: 0734363	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by chronic ulcerative colitis with associated 
rectal bleeding, vomiting, weight loss, and fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1984 to November 
1990.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision.


FINDING OF FACT

Ulcerative colitis manifested by rectal bleeding, vomiting, 
weight loss and fatigue, was not manifested during active 
duty service and is not otherwise shown to be related to 
active duty.


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or caused by active 
duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  


VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and private medical records indicated 
by the veteran to be relevant to his claim.  The veteran 
submitted written statements regarding his claim and was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Veterans Law Judge.  
In this case, no medical evidence of record indicated a 
possible nexus between the veteran's diagnosed ulcerative 
colitis and his service and, as such, no VA examination is 
required prior to the Board's adjudication of the veteran's 
claim.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for Entitlement to Service Connection

The veteran claims that he has symptoms of rectal bleeding, 
vomiting, weight loss, and fatigue as a result of an 
undiagnosed illness related to service.  

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence of a disease or injury; and 3) medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A Persian Gulf veteran shall be service-connected for 
objective indications of qualifying chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Regarding a claim for entitlement to direct service 
connection, the veteran's claim fails for lack of a nexus 
between anything in service and his current diagnosis of 
ulcerative colitis.  

The veteran's service medical records include one incident of 
abdominal pain complained of as a result of blunt trauma to 
the abdomen in June 1989.  This single incident of abdominal 
pain was not mentioned in the veteran's October 1990 
separation examination medical history.  The medical history 
was noticeably negative for any history of weight gain or 
loss; frequent indigestion; and stomach, liver, or intestinal 
problems.  The veteran had no physical abnormalities noted on 
examination at the October 1990 examination either and the 
June 1989 incident therefore appears to have been acute and 
transitory rather than a sign of anything chronic in nature.

The veteran's post-service medical records indicate that he 
complained of symptoms of ulcerative colitis not less than 6 
years after separation from service.  A private medical 
record dated May 1999 indicated that the veteran had a 3 year 
history of ulcerative colitis and he was first noted to be 
seen by the private physician in February 1996.  The 
extensive private medical records documenting the veteran's 
complaints of symptoms of ulcerative colitis are silent 
regarding the etiology of the veteran's diagnosis.  They in 
no way indicate that the veteran's current diagnosed 
ulcerative colitis is related to his active duty service in 
any way and they do not indicate continued complaints of 
symptoms dating back to service.

Nothing in the veteran's medical records indicate that his 
ulcerative colitis is related to service.  As a result of the 
lack of nexus between anything in service and the veteran's 
current diagnosis, service connection cannot be established.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's ulcerative 
colitis was caused by his service.  While the veteran may 
sincerely believe, as stated in written statements and in 
testimony taken at a May 2007 Travel Board hearing before the 
undersigned, that his ulcerative colitis is related to 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
competent medical evidence linking the diagnosed ulcerative 
colitis to service and therefore, the claim must be denied. 
38 U.S.C.A. § 5107(b). 

Regarding a claim for entitlement to service connection for 
an undiagnosed illness, the veteran's claim must be denied 
because the claimed symptoms have been diagnosed as 
ulcerative colitis thereby making the veteran's claim 
ineligible as he has a diagnosed illness.  The veteran's 
service personnel records indicate service in the Southwest 
Asia theatre during the Persian Gulf War as he was awarded 
the Southwest Asia Service Medal.  However, the medical 
evidence of record indicates that the veteran has been 
diagnosed with ulcerative colitis and, as a result of this 
diagnosis explaining the symptoms of which the veteran has 
complained, the veteran does not have an undiagnosed illness.  
As a result of the veteran not having an undiagnosed illness, 
he does not meet the criteria for entitlement to service 
connection under 38 C.F.R. § 3.317.




ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by chronic ulcerative colitis with associated 
rectal bleeding, vomiting, weight loss, and fatigue is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


